Case 1-20-O1029-JmM Voc 40 Filed OlfZo/zZi Entered Ol/cof2l O9'4 (09

Alla Kachan, Esq.

Law Offices of Alla Kachan, P.C.
3099 Coney Island Avenue, 3rd Floor
Brooklyn, NY 11235

Tel.: (718) 513-3145

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

a x
In re: Chapter 7
Vladimir Binkevich, Case No.: 1-19-43558-cec
Debtor.
w------ x
Viktor Gubenko
Plaintiff,
-against- Adv. Pro. No. 1-20-01025-cec
Vladimir Binkevich
Defendant
x

AMENDED AFFIRMATION IN SUPPORT OF MOITON FOR SUMMARY
JUDGEMENT
Alla Kachan, Esq., an attorney duly admitted to practice before this Court, herby affirms
the following to be true under the penalties of perjury:

1. The Law Offices of Alla Kachan, P.C. have been retained as attorneys for the Debtor-
Defendant in the above captioned action. I am fully familiar with the fact and circumstances
described herein through a review of the file, discussions with the client, and Court appearances
in this matter. I respectfully submit this Affirmation in Support of Defendant’s motion for
Summary Judgement as against, Plaintiff, Viktor Gubenko.

RELEVANT FACTS AND PROCEDURAL BACKGROUND

2, On June 7, 2019 (the “Petition Date”), the Debtors filed a voluntary petition for relief under
Case 1-20-O1029-JmM Voc 40 Filed OlfZo/zZi Entered Ol/cof2l O9'4 (09

Chapter 7 of the Bankruptcy Code, with the United States Bankruptcy Court for the Eastern District
of New York. Case number 1-19-43558-cec,

3. The Meeting of Creditors pursuant § 341 was scheduled and held on July 10, 2019.

4. On November 4, 2019 the examination of Vladimir Binkevich pursuant to Rule 2004 of
the Bankruptcy Rules, was conducted by the Law Office of Rachel S. Blumenfeld PLLC, with the
appointed Chapter 7 trustee, Allen Nisselson, in attendance. A copy of the transcript is annexed as
Exhibit A.

5. On March 6, 2020, the Plaintiff filed an Adversary Proceeding Complaint for denial of
Plaintiffs Discharge. The Plaintiff demands that the Court enter judgment denying the
Defendant’s discharge under 11 U.S.C. § 727 (a)(4) and 727 (a)(5).

6. On April 9, 2020, the Defendant/Debtor filed a motion to dismiss the adversary case in lieu
Answer. A copy of the motion to dismiss is annexed as Exhibit B.

7. Further, on May 1, 2020, the Plaintiff filed an objection to Motion to dismiss the adversary
case in lieu Answer and on May 8, 2020 the Defendant filed a response to Plaintiff’s objection to
Motion to dismiss the adversary case in lieu Answer. A copy of the response is annexed as Exhibit
C.

8. On June 4, 2020, the Answer to adversary complaint for denial of discharge was filed by
the Defendant. A copy of the answer is annexed as Exhibit D.

9, On July 10, 2020, an examination of Vladimir Binkevich pursuant to Rule 2004 of the
Bankruptcy Rules, was conducted by a trial attorney for the Office of the US Trustee, Reema
Lateef.

10. The Debtor complied with all information requests issued by the Office of the US Trustee.

Having conducted an in depth 2004 examination of the Debtor, no further document or
Case 1-20-O1029-JmM Voc 2406 Filed OlfZo/Zi Entered Ol/cof2l OY'4 (09

examination demand has been made by the Office of the US Trustee thereafter. Furthermore, the
Office of the US Trustee has not investigated any inconsistencies and has not pursued any actions
to deny the Debtor’s discharge.

11. On July 29, 2020, the Plaintiff's First Setoff (i) interrogatories directed to defendant; (ii)
request for production of documents and (ii) request for admissions to defendant Valdimir
Binkevich was received by email by Alla Kachan Esq, the counsel for the Defendant.

12. On September 3, 2020, the Response to the Plaintiffs First Setoff (1) interrogatories
directed to defendant; (ii) request for production of documents and (ii) request for admissions to
defendant Valdimir Binkevich was sent by email to Rachel Blumenfeld Esq, the counsel for the
Plaintiffs. A copy of this response is annexed as Exhibit E. The requested documents were emailed
to Ms. Blumenfeld. Further, upon information and believe, the Chapter 7 Trustee, Alan Nisselson
Esq, has forwarded all documents, received previously from the Defendant/Debtor, to Ms.
Blumenfeld. Please see Exhibit A, 65:3-5.

13. Upon information and belief, the Debtor has worked diligently and in good faith to provide
full disclosure, ascertain that his papers are true and complete, and comply with the applicable
Bankruptcy rules and the Chapter 7 Trustee’s demands, during the pendency of his Bankruptcy
case.

MOTION FOR SUMMARY JUDGEMENT

14. This motion made pursuant to pursuant to Fed. R. Bankr. 7056.

15, The standard for a Motion for Summary Judgment is set forth as follows, Rule 56(c) of
the Federal Rules of Civil Procedure, as incorporated by Bankruptcy Rule 7056(c), provides that
summary judgment should be granted to the moving party if the Court determines that “the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the
Case 1-20-O1029-JmM Voc 40 Filed OlfZo/zZi Entered Ol/cof2l O9'4 (09

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 n.4
(1986) (quoting FED, R. CIV. P. 56(c)) (internal quotation marks omitted).

16. Therefore, the movant has the burden of establishing the absence of any genuine issue
related to any material fact. Celotex, 477 U.S. at 322-23. A fact is “material” if it “might affect the
outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986). An issue of fact is genuine “if the evidence is such that a reasonable jury could return a
| verdict for the nonmoving party.” Jd. “If the evidence is merely colorable, or is not significantly
probative, summary judgment may be granted.” Anderson, 477 U.S. at 249-50 (internal citations
omitted).

17, Summary Judgement is appropriate when...‘after drawing all reasonable inferences in
favor of a non-movant, no reasonable trier of fact could ‘find in favor of that party.’ Where the
‘plaintiffs claim must be established by clear and convincing evidence, “the issue is whether, with
all conflicts in the evidence resolved and all reasonable inferences drawn in favor of the
nonmoving party, the record contains sufficient evidence from which a reasonable jury could find
for the nonmoving party under the clear and convincing standard.” In re Allou Distributors, Inc.,
466 B.R. 32, 49 (Bankrt. E.D.N.Y., 2011)(citations omitted),

APPLICABLE STANDARD UNDER 11 U.S.C, 727

18. An individual debtor may be granted a discharge under Section 727 of the Bankruptcy
Code to “allow an honest but unfortunate debtor to begin a new life free from debt. “ D.A.N. Joint
Venture v, Cacioli (In Re Cacioli), 463 F.3d 229, 234 (2™ Cir. 2006).

19. 11 U.S.C. 727 also governs denial of a discharge under limited circumstances and states,

in relevant part, as follows:
Case 1-20-O1029-JmM Voc 40 Filed OlfZo/zZi Entered Ol/cof2l O9'4 (09

20.

(a)The court shall grant the debtor a discharge, unless—

(2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer of the
estate charged with custody of property under this title, has transferred, removed,
destroyed, mutilated, or concealed, or has permitted to be transferred, removed,
destroyed, mutilated, or concealed—

(A) property of the debtor, within one year before the date of the filing of
the petition; or
(B) property of the estate, after the date of the filing of the petition;

(3) the debtor has concealed, destroyed, mutilated, falsified, or failed to keep or
preserve any recorded information, including books, documents, records, and papers,
from which the debtor’s financial condition or business transactions might be
ascertained, unless such act or failure to act was justified under all of the
circumstances of the case;

(4) the debtor knowingly and fraudulently, in or in connection with the case—
(A) made a false oath or account;
(B) presented or used a false claim;
(C) gave, offered, received, or attempted to obtain money, property, or
advantage, or a promise of money, property, or advantage, for acting or
forbearing to act; or
(D) withheld from an officer of the estate entitled to possession under this title,
any recorded information, including books, documents, records, and papers,
relating to the debtor’s property or financial affairs;

(5) the debtor has failed to explain satisfactorily, before determination of denial of
discharge under this paragraph, any loss of assets or deficiency of assets to meet the
debtor’s liabilities;

(7) that the debtor has committed any act specified in paragraph (2), (3), (4), (5), or
(6) of this subsection, on or within one year before the date of the filing of the petition,
or during the case, in connection with another case, under this title or under the
Bankruptcy Act, concerning an insider

It is well settled that denial of a discharge is “an extreme penalty for wrongdoing,”

and therefore, § 727 “must be construed strictly against those who object to the debtor’s discharge

and ‘liberally in favor of the bankrupt.’” State Bank of India v. Chalasani (In re Chalasani), 92

F.3d 1300, 1310(2d Cir. 1996) (quoting Bank of Pa, v. Adlman (In re Adlman), 541 F.2d 999, 1003

(2d Cir. 1976)).
Case 1-20-O1029-JmM Voc 40 Filed OlfZo/zZi Entered Ol/cof2l O9'4 (09

Plaintiffs First Cause of Action — 11 U.S.C. 727(a)(4)

21. Section 727(a)(4)(A) states that a court should deny a debtor’s discharge if the
debtor made a false oath or account “knowingly and fraudulently, in or in connection with the
case.” To state a claim for denial of discharge under Section 727(a)(4), a plaintiff must allege that
the debtor made a statement under oath; the statement was false; the debtor knew the statement
was false; the debtor made the statement with fraudulent intent; and the statement related
materially to the bankruptcy case. Calucci & Legum v. Murray (In re Murray), 249 B.R. 223, 228
(E.D.N.Y. 2000).

22. The essential elements of 7 this cause of action are that 1) the debtor made a
statement under an oath, 2) the statement was false, 3) the debtor knew that the statement was
false, 4) the debtor made the statement with fraudulent intent and 5) the statement related
materially to the bankruptcy case. 17 U.S.C. §727(a)(4). In re Boyer, 2009 WL 1635922 at 3; In
re Dubrowsky , 244 B.R. at 571-573; In re Silverstein, 151 B.R. at 662; In re Miller, 97 B.R. at
764; In re Beaubouef, 966 B.R. at 178; In re Yadidi, 274 B.R. at 852.

23. Upon information and belief, the Debtor fully disclosed information regarding his
financial affairs, particularly with regards to his marital status and living arrangement. In the
Official Form 122A-1 of the Debtor’s Petition, the Debtor disclosed that he and his spouse were
and continue to be, legally separated, as of the time of Chapter 7 bankruptcy filing, that they have
maintained separate accounts, separate households and file separate Income Tax returns.

24, In the Instruction for Official Bankruptcy Form 61: Your Income (Schedule J), it is
stated that if you are separated and your spouse is not filing with you, do not include information

about your spouse.
Case 1-20-O1029-JmM Voc 40 Filed OlfZo/zZi Entered Ol/cof2l O9'4 (09

25. Further, under 11 U.S.C. § 707(b)(2)(A) a Debtor does not need to include their
non-filing spouse’s income on the Means Test, if the Debtor declares under penalty of perjury that
they are legally separated from their spouse or they are living apart.

26, Therefore, the Debtor has completed the Petition in accordance to the Bankruptcy
rules and procedure, and truthfully affirmed that the information contained in his petition is true
and complete to the best of his knowledge.

27. Furthermore, In re Montalto it is set forth that “Under §§ 707(b)(2)(A) and
101(10A), the income ofa non-filing spouse which is regularly contributed to houschold expenses
of the debtor or the debtor’s dependents must be included in a debtor’s disposable income analysis.
A debtor does not need to include their non-filing spouse’s income on the Means Test if the debtor
declares under penalty of perjury that they are legally separated from their spouse or they are living
apart.” In re Mantalto, 537 B.R. 147 (Bankr. E.D.N.Y. 2015).

28. Tn the case at hand, the Debtor and his non-filing spouse are legally separated. The
separation agreements were requested and promptly provided to both counsel for the Plaintiff-
Creditor, as well as to the Office of the US Trustee and attached herein as Exhibit F. Despite the
fact that they are still legally married, they live on separate floors of a two-story apartment, they
maintain separate accounts, separate households and file separate Income Tax Returns, and more
so, upon information and belief, the non-filing spouse does not contribute to household expenses
of the Debtor. The debtor and his estranged wife speak only when necessary, and do not have
knowledge of each other’s income or personal expenses.

29, Of particular relevance, “the essential thing is not separate roofs, but separated lives

— that the parties so live, whether under one roof or two, as to abandon with apparent permanency

 
Case 1-20-O1029-JmM Voc 40 Filed OlfZo/zZi Entered Ol/cof2l O9'4 (09

of intention, the relation of husband and wife in all but the most technical legal sense.” Hurd vy,
Hurd, 86 U.S.App.D.C. 62, 179 F.2d 68 (D.C. Cir.1949).

30. Moreover, at the initial 341 meeting and the two subsequent 2004 examinations,
conducted by the Plaintiffs attorney and the Office of the US Trustee, the Debtor declared under
penalty of perjury, that he is separated from his wife since 2017, and that they pay household and
other expenses separately, Please see Exhibit A, 16:4-19:8. An original separation agreement
executed by the Debtor and his wife on April 7, 2017 and as well as an Amendment to it dated
July 5, 2019, have been submitted to the US Trustee’s office upon request. No other additional
documentation, clarification or further explanation regarding the Debtor’s separation were
requested by any party, after the 341 meeting and the two subsequent 2004 examinations.

31. Further, in his previously filed Bankruptcy case in 2017, (case Number 1-17-42905-
cec), the non-filing Debtor’s spouse was listed in the Schedule I, as at that time they still had some
joint expenses, despite the fact that the separation agreement was already in effect between the
Debtor and his spouse. Since that time the Defendant’s financial affairs have changed, due to the
full and complete separation of financial affairs and the Defendant duly disclosed this material
change, in his subsequent Chapter 7 Bankruptcy filing.

32, Furthermore, the Plaintiff Creditor has had ample opportunity to challenge the
fidelity and accuracy of the Debtor’s testimony with the regard to the separation both after the
initial 314 meeting and the subsequent 2004 examination, and has not done so to date.
Furthermore, the plaintiff has not challenged the authenticity of the separation agreement or
truthfulness of the Debtor’s testimony provided during his 341 meeting, or during the subsequent
2004 examination, conducted by Plaintiff Creditor’s counsel, in the complaint. On the contrary,

the Plaintiff Creditor has simply chosen to overlook the fact that the information in question was
Case 1-20-O1029-JmM Voc 40 Filed OlfZo/zZi Entered Ol/cof2l O9'4 (09

both disclosed in sworn testimony, fully documented and never questioned by the Plaintiff, the
Office of the US Trustee, or the bankruptcy trustee appointed in the case.

33. Additionally, the Debtor has settled his bankruptcy estate with the trustee and made
payments for the trustee’s interest in all un exempt property, which has been made available for
distribution to the creditors of the bankruptcy estate. The appointed Chapter 7 Trustee, Allen
Nisselson, has, upon information and belief, found no cause to conduct any further investigation
into the assets of the estate or to question the voracity of the Debtor’s sworn testimony, in any
way.

Plaintiff’s Second Cause of Action — 11 U.S.C. 727(a)(5)

34, Section 727(a)(5) provides that a discharge will be denied if “the debtor has failed
to explain satisfactorily, before determination of denial of discharge under this paragraph, any loss
of assets or deficiency of assets to meet the debtor’s liabilities.” This statutory provision is
designed to deny a discharge to a debtor if the plaintiff can establish that there has been a loss or
deficiency of an asset, and if so, that the debtor has failed to plausibly explain the reason for that
loss. See Krohn v. Cromer, (In re Cromer), 214 B.R. 86, 95 (Bankr. E.D.N.Y. 1997).

35. As stated above the Defendant has fully and truthfully disclosed his financial affairs and
provided satisfactory explanations regarding his income, as well as for the reason for exclusion of
the income of his separated souse. The Defendant does not possess information regarding the
separated spouse’s income, as, upon information and belief, they have been filing separate income

tax returns for the last three years, hold separate bank accounts and maintain separate households.

CONCLUSION

36. Plaintiffhas not established the elements of 11 U.S.C. § 727 (a)(4) and 727 (a)(5)., nor has
Case 1-20-O1029-JmM Voc 40 Filed OlfZo/zZi Entered Ol/cof2l O9'4 (09

he challenged the voracity of the provided testimony or documents, which establish the
truthfulness of the Debtors petition, schedules and subsequent testimony.

37. The Debtor herein has, in contrast, met the high standard established by Rule 56(c) of the
Federal Rules of Civil Procedure, as incorporated by Bankruptcy Rule 7056(c), for the entry of a
Summary Judgment.

38. For the foregoing reasons, plaintiff respectfully requests that this Court grant Defendant’s
Motion for Summary Judgement and Enter an Order of Discharge in the instant case.

WHEREFORE, it is respectfully requested that this Court enter an Order granting
summary judgement to the Defendant/Debtor, thereby finding the debts owed are to be discharged,

together with such other further relief as to this Court deems just, and proper.

Dated: January 27, 2021 /s/ Alla Kachan

Brooklyn, NY Alla Kachan, Esq.
Law Offices of Alla Kachan, P.C.
3099 Coney Island Avenue, 3“, FI.
Brooklyn, NY, 11235
